             Case 2:20-cv-01232-RSL Document 12 Filed 12/07/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     STATE OF WASHINGTON,                                NO. 2:20-cv-01232-RSL
10
                       Plaintiff,                        ORDER GRANTING PLAINTIFF STATE
11                                                       OF WASHINGTON’S MOTION FOR
        v.                                               CLARIFICATION OF CASE
12                                                       MANAGEMENT ORDER
     U.S. NATIONAL ARCHIVES AND
13   RECORDS ADMINISTRATION, an
     agency of the United States,
14
                       Defendant.
15

16           Having considered the State of Washington’s Motion for Clarification of Case

17   Management Order, the Court hereby GRANTS the motion. The State of Washington may file

18   a motion for summary judgment prior to the February 25th deadline set forth in the Case

19   Management Order, and that motion may be considered on the noting date as calculated under

20   the Local Civil Rules.

21
             Dated this 7th day of December, 2020.
22

23

24                                               Robert S. Lasnik
                                                 United States District Judge
25

26


     ORDER GRANTING PLAINTIFF’S                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
     MOTION FOR CLARIFICATION OF                                           800 5th Avenue, Suite 2000
     CASE MANAGEMENT ORDER                                                  Seattle, WA 98104-3188
     NO. 2:20-cv-01232-RSL                                                       (206) 464-7744
